IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1818
                              Filed March 12, 2014


IN THE INTEREST OF C.R. AND J.R.,
Minor Children,

K.R., Mother,
Appellant,

J.R., Father,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Madison County, Kevin A. Parker,

District Associate Judge.



       A mother and father separately appeal from the termination of their

parental rights. AFFIRMED ON BOTH APPEALS.



       John C. Heinicke of Kragnes & Associates, P.C., Des Moines, for

appellant mother.

       Todd A. Miler, West Des Moines, for appellant father.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, and Julie A. Forsyth, County Attorney, for appellee State.

       Erica Parkey, Des Moines, attorney and guardian ad litem for minor

children.



       Considered by Potterfield, P.J., and Doyle and Bower, JJ.
                                          2


POTTERFIELD, P.J.

         A mother and father separately appeal from the termination of their

parental rights. They both argue clear and convincing evidence does not support

termination and the district court should have applied the statutory factors to

decline termination of their rights.     We affirm, finding clear and convincing

evidence supports termination as to both parents, termination is in the children’s

best interests, and our permissive statutory factors should not be applied to

decline termination of the parents’ rights.

    I.   Facts and Proceedings.

         The department of human services (DHS) has been involved with this

family in some capacity since 2005.1 The ongoing concern with the family is the

parents’ use of methamphetamine. C.R. and J.R. were adjudicated children in

need of assistance (CINA) in September 2008, after being removed from the

home the previous July. At that time, the mother and father were leaving the two

children    unannounced    with   relatives   for   days   at   a   time,   consuming

methamphetamine in the children’s presence, and living with the children in hotel

rooms. Over the next several years, the family participated in services provided

by DHS; the father participated in the drug court program. Both parents provided

several clean drug tests during this time. The children were returned to their

mother’s care in August 2009. The father completed residential drug treatment

and returned to live with the mother in September 2010. Several CINA review



1
  J.R. and three older siblings were previously adjudicated CINA in 2005 and removed
from the parental home from April to August of 2005, and from February 2006 to May
2007, CINA adjudication closed on January 24, 2008.
                                          3


hearings were conducted during this time; each time the court confirmed the

adjudication, finding the court’s involvement was still required.

       In the spring of 2011, the mother left the children with the father and

moved to California. She had minimal contact with the children after this point in

time. In April 2013, the father self-reported a drug relapse after he was in a car

accident and charged with operating while intoxicated and third-offense

possession of a controlled substance. Several reports of child abuse were also

made during this time involving the father’s neglect of the children. The court

granted an emergency removal and confirmed the children’s removal after a

hearing May 9, 2013, due to the methamphetamine charge against the father and

several reports that the father was not supervising the children.

       A review hearing was held July 18, 2013.           The court continued the

removal and set a date for a waiver of reasonable efforts hearing. The State filed

a petition to terminate the parental rights of the mother and father on July 29. A

hearing was held on this petition the following month. The court terminated both

parents’ rights as to the two children. Both the mother and father appeal.

 II.   Analysis.

       We review termination-of-parental-rights proceedings de novo. In re P.L.,

778 N.W.2d 33, 40 (Iowa 2010).

   A. Clear and convincing evidence as to the mother.

       The district court found grounds for termination of the mother’s rights

under both Iowa Code section 232.116(1)(b) (2013) and section 232.116(1)(d).

We need only find grounds for termination exist as to one section to affirm. In re
                                         4

A.S., 743 N.W.2d 865, 867 (Iowa Ct. App. 2007).                Iowa Code section

232.116(1)(d) reads grounds for termination exist if:

       The court finds that both of the following have occurred:
       (1) The court has previously adjudicated the child to be a child in
       need of assistance after finding the child to have been physically or
       sexually abused or neglected as the result of the acts or omissions
       of one or both parents, or the court has previously adjudicated a
       child who is a member of the same family to be a child in need of
       assistance after such a finding.
       (2) Subsequent to the child in need of assistance adjudication, the
       parents were offered or received services to correct the
       circumstance which led to the adjudication, and the circumstance
       continues to exist despite the offer or receipt of services.

The mother argues she is prepared to care for the children right away, however,

since her move in 2011, she has not participated in a DHS case plan or family

services and the district court found her current paramour also has a history of

drug abuse. The 2008 adjudication was based on drug use and neglect; we

agree with the district court that mother’s current condition constitutes clear and

convincing evidence that the circumstances continue to exist despite the offer of

services.

   B. Best interests and permissive factors as to the mother.

       The mother next argues the court should decline to terminate her rights

under Iowa Code sections 232.116(2) because termination is not in the best

interests of the children. These children have effectively never known life without

DHS involvement. They were removed from their parents’ care, placed in foster

care, returned, and removed again. The mother has not lived with the children

for almost three years. Termination is in the children’s best interests.

       Likewise, the mother argues Iowa Code section 232.116(3) weighs

against termination of her rights. She cites her motherly bond with the children.
                                          5


Again, we note the mother left the children almost three years ago and has not

had meaningful, in-person contact since. We find no need to apply this section to

save her rights from termination.

   C. Clear and convincing evidence as to the father.

       The district court terminated the father’s rights under Iowa Code sections

232.116(l) and (d). We need only find grounds under one of these sections to

affirm. A.S., 743 N.W.2d at 867. Again, we find clear and convincing evidence

supports termination under section 232.116(d). Both children were adjudicated

CINA in 2008 as a result of the father’s drug abuse and resulting neglect of the

children. Subsequent to the adjudication, the father was offered and received

services over a period of years to correct his drug abuse. Despite these efforts,

he was arrested and is set to be sentenced for operating while intoxicated and

possession of a controlled substance as a result of his use of methamphetamine.

The court gave the father credit for attempting to correct this behavior once he

was notified of the termination proceedings. However, the father’s relapse and

removal of the children present the identical concerns leading to the CINA

adjudication in 2008.       We find clear and convincing evidence supports

termination of the father’s rights under this section.

   D. Best interests and permissive factors as to the father.

       The father next argues our permissive factors should be applied to save

his rights from termination. He argues termination is not in the children’s best

interests and his bond with the children means termination would be detrimental,

though the children have spent almost their entire lives adjudicated CINA, were

removed and placed back with their parents twice during the latest adjudication,
                                            6


and the father has been alternatingly present and absent from their lives due to

drug treatment. These children need and deserve stability. Any bond he has

with the children does not outweigh this need. It is in the children’s best interest

for the father’s rights to be terminated.

       AFFIRMED ON BOTH APPEALS.